ATTACHMENT TO NOTICE OF ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
 	New claim 16 has been added. Claims 12-16 are now pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The rejection of claims 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of applicant’s arguments and the submission of supporting evidence in the form of several post-filing publications, in particular Abe et al., which reports data obtained using the methods as claimed which demonstrates the successful production of knockin mice and other rodents using several different combinations of concentrations of crRNA and tracrRNA, and concentrations of Cas9 protein which fall within the claimed ranges of the instant methods and where the efficiency of production of the knockin mice was substantially greater than 10%- generally greater than 40%. The post-filing data further provides additional supporting evidence that conventional Crispr/Cas9 knockin protocols known at the time of filing which utilized different crRNA, tracrRNA and Cas9 protein concentrations or sgRNA rather than tracrRNA and crRNA exhibited knockin production efficiency of less than 10%.


The rejection of claims 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendments to claim 12.

Allowed Claims

 Claims 12-16 are considered free of the prior art of record and allowed. 

The following is an examiner’s statement of reasons for allowance: the closest prior art is Jinek et al. (WO 2013/176772, November, 2013), previously cited in a 103, who teaches methods of producing knock-in mammals such as mice using .05-.5 pmol/ul amounts of crRNA and tracrRNA (a range which does not overlap with the instant methods), 50-500 nM Cas9 protein (8 ng/ul-80 ng/ul), and a donor nucleotide sequence (Jinek et al., pages 10-11, 33-34, 66-67, 97-99, and 141). Jinek et al., however, does not teach the production efficiency of knock-in mice using this methodology. The prior art of record further does not teach the production efficiency of mice with a donor sequence insertion using the concentration of crRNA/tracrRNA as claimed. Yang et al. (2013) Cell, Vol. 154(6), 1370-1379, also of record, teaches a different method where Cas9 was supplied as an mRNA and reported a production efficiency of 30 % (3 out of 10 live mice) for insertion of a large (greater than 500bp) donor sequence encoding eGFP into the Oct4 gene. However, the totality of evidence of record, including publications, both pre- and post-filing, submitted as evidence by applicant and the Abe Declaration previously submitted, suggests that the results obtained by Yang et al. were not reproducible and that a production efficiency of 10% or more for a knock-in in a mouse using conventional Crispr/Cas9 available at the time of filing would have been unexpected, see in particular post filing publications by Jon Cohen (Exhibit A) and Smalley (Exhibit B) (see Remarks filed 2/5/21, pages 5-6), and Abe (Exhibit B) (see Remarks filed 11/12/21, pages 3-4).  As such, based on applicant’s evidence regarding the lack of predictability for achieving a knockin efficiency of 10% or more at the time of filing using conventional Crispr/Cas9 methods, and applicant’s further evidence that their own methods as claimed unexpectedly resulted in knockin production efficiency of substantially greater than 10% in mice, it was been determined that the prior art of art, including Jinek et al. and Yang et al. do not provide a reasonable expectation that increasing the concentration of crRNA and tracrRNA in the methods of Jinek beyond the range of concentrations taught by Jinek et al. would yield a method of knockin production in mice with a knockin efficiency of 10% or more. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633